PER CURIAM:
Plaintiffs Continental Cameras Co., Inc. (“Continental”), and Metropolitan Bank & Trust Co. appeal from a final judgment of the United States District Court for the Southern District of New York, Leonard B. *46Sand, Judge, dismissing for lack of admiralty jurisdiction their complaint against Continental’s insurance broker for failing to forward premiums to Continental's insurance company in time to avoid cancellation of Continental’s policy and failing to inform Continental that its policy had been canceled. We affirm the judgment dismissing the complaint substantially for the reasons stated in the opinion of Judge Sand, published at 658 F.Supp. 287 (1987). See generally Peralta Shipping Corp. v. Smith & Johnson Corp., 739 F.2d 798 (2d Cir.1984), cert. denied, 470 U.S. 1031, 105 S.Ct. 1405, 84 L.Ed.2d 791 (1985).